Citation Nr: 0333823	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran's DD 214 reflects active duty service from March 
1987 to August 1988 with four months of prior active service 
noted.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.


REMAND

The Board notes that the veteran did receive treatment for 
lumbosacral strain during service.  Private medical records 
associated with the claims file suggest that the veteran 
currently suffers from a back disability that might be 
related to service.  As such, the Board finds that a medical 
opinion is necessary to make a decision on this claim.  
Accordingly, the Board finds that the veteran should be 
afforded a VA spine examination for the purpose of 
determining whether the veteran has a current spine 
disability related to his military service.  38 C.F.R. 
§ 3.159(c)(4).

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA 
(especially as required by Quartuccio).  Therefore, it is 
apparent that the Board must also remand this case to ensure 
that the veteran is properly notified of the VCAA and to 
determine whether all evidence needed to consider the claim 
has been obtained.  The veteran should be informed that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

The Board further observes that by rating decision in May 
2001, the veteran was denied service connection for a dental 
disability.  In his March 2002 substantive appeal, the 
veteran essentially expressed disagreement with the May 2001 
rating decision.  Based on the foregoing, appropriate action, 
including issuance of a statement of the case, is necessary.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  The veteran should also be 
apprised of the VCAA notice obligations 
in accordance with the aforementioned 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.

2.  The veteran should be scheduled for a 
VA examination to ascertain the etiology 
of any back disability that might be 
present.  In this regard, the examiner 
should be provided the veteran's entire 
claims file for review.  With respect to 
any back disability that may be present, 
the physician should offer an opinion as 
to whether it is at least as likely as 
not that any current back disorder is 
related to the veteran's military 
service.

3.  The issue of service connection for a 
back disability should again be reviewed 
on the basis of the additional evidence.  
If the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

4.  The veteran should be issued a 
statement of the case on the appeal 
initiated by the veteran from the 
aforementioned May 2001 rating decision 
denying service connection for a dental 
disability.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if he wishes to complete an appeal 
from that determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



